Case 0:20-cv-60924-WPD Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. ___________________

 CARLOS NAVAS,

        Plaintiff,
 vs.

 MEDALLION HOTEL CORPORATION,

       Defendant.
 ______________________________________/

                         DEFENDANT’S NOTICE OF REMOVAL

        As provided by 28 U.S.C. §1441 et seq., Defendant, MEDALLION HOTEL

 CORPORATION, (“Defendant”) hereby files this Notice of Removal of the above-styled

 action from the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County,

 Florida, where the action is now pending under Case Number CACE-20006113 to the United

 States District Court for the Southern District of Florida. In connection with this Notice of

 Removal, Defendant states:

        1.      The above-styled action was commenced by Plaintiff, CARLOS NAVAS

 (“Plaintiff”), in the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward

 County, Florida, by the filing of a Complaint. See Exhibit A.

        2.      The action, which is of a civil nature, involves a single claim by Plaintiff under

 the Fair Labor Standards Act, 29 US.C. 201 et seq., (“FLSA”), arising from Plaintiff’s

 employment with Defendant.

        3.      The Court has federal question jurisdiction over this matter pursuant to 28

 U.S.C. §§1331 and 1441(a), since Plaintiff is alleging violations of a federal statute – the


                                                 -1-
                            GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:20-cv-60924-WPD Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 5




 FLSA.

         4.      Defendant was served with Plaintiff’s Complaint on April 9, 2020. Thus, this

 Notice of Removal is timely, since 28 U.S.C. 1446(b) grants parties thirty (30) days to remove

 an action to Federal Court “after receipt . . . of a copy of the initial pleading . . . or within

 thirty days after the service of summons upon the defendant if such initial pleading has been

 filed in court and is not required to be served on the defendant, whichever period is shorter.”

 See 28 U.S.C. 1446(b).

         5.      To date, the only pleading which Defendant has received is the Complaint, a

 copy of which is attached as Exhibit A.

         6.      Given that the above-styled state court action is pending in the Circuit Court of

 the Seventeenth Judicial Circuit, in and for Broward County, Florida, this case is removable to

 the United States District Court for the Southern District of Florida. See 28 U.S.C. § 1441(a).

         7.      Defendant will give written notice of the filing of this Notice of Removal, as

 required by 28 U.S.C. §1446(d).

                                   MEMORANDUM OF LAW

 A.      The United States District Court Has Jurisdiction Over this Matter

         A state court action may be removed to a United States District Court where “the

 district courts of the United States have original jurisdiction[.]” 28 U.S.C. §1441(a). In the

 instant case, original jurisdiction is available under 28 U.S.C. §1331, which provides, “The

 district courts shall have original jurisdiction of all civil actions arising under the Constitution,

 laws, or treaties of the United States.”




                                                   -2-
                              GORDON REES SCULLY MANSUKHANI
                           100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:20-cv-60924-WPD Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 5




        This civil action purports to arise under federal law, since Plaintiff alleges that

 Defendant violated the FLSA. Thus, the Court has jurisdiction over this matter.

 B.     Defendant Has Complied With the Procedure for Removal

        The procedure governing removal of actions first filed in state court is governed by 28

 U.S.C. §1446. Section 1446 provides that any defendant desiring to remove a civil action

 from state court must file a notice of removal, which contains:

                a short plain statement of the grounds for removal, together with
                a copy of all process, pleadings and orders served upon such
                defendant in such action.

 See 28 U.S.C. §1446. Furthermore, any notice of removal must be filed within thirty (30)

 days after receipt of the initial pleading. See 28 U.S.C. §1446.

        Paragraphs 1 through 7 above set forth the grounds on which removal is sought,

 specifically citing the federal statutes upon which original jurisdiction is premised (under 28

 U.S.C. § 1331) and the factual support for that jurisdiction. Accordingly, Defendant has

 complied with the terms of 28 U.S.C. §1446 which dictate that a short plain statement of the

 grounds for removal accompany any notice of removal. In addition, this notice has annexed

 to it all process, pleadings and other papers that have been served on Defendant in compliance

 with 28 U.S.C. §1446.

 C.     Conclusion

        Defendant has complied with the procedural requirements of 28 U.S.C. §1446, the

 Federal Rules of Civil Procedure, and the Local Rules of the Southern District of Florida

 which govern removal from state court, and this Court has original jurisdiction over this




                                                  -3-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:20-cv-60924-WPD Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 5




 matter. Accordingly, Defendant respectfully requests that the United States District Court for

 the Southern District of Florida take jurisdiction over this action.

        WHEREFORE, Defendant, MEDALLION HOTEL CORPORATION, hereby gives

 notice that the state court action pending in the Circuit Court of the Seventeenth Judicial

 Circuit, in and for Broward County, Florida, under Case No. 2019-028736-CA-01, is removed

 to the United States District Court for the Southern District of Florida.



        Respectfully submitted this 8th day of May 2020.

                                                   s/ Robin Taylor Symons
                                                 Robin Taylor Symons, Esq.
                                                 Florida Bar No. 35683
                                                 rsymons@grsm.com
                                                 Jocelyn Ramos, Esq.
                                                 Florida Bar No. 1011087
                                                 jramos@grsm.com
                                                 GORDON & REES
                                                 SCULLY MANSUKHANI
                                                 100 SE Second Street, Suite 3900
                                                 Miami, Florida 33131
                                                 Telephone: 305-428-5322
                                                 Facsimile: 877-644-6209
                                                 Counsel for Defendant
                                                 Medallion Hotel Corporation




                                                  -4-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:20-cv-60924-WPD Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 5




                               CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2020, I filed the foregoing document with the Clerk of

 the Court using CM/ECF, and that a true and correct copy of the foregoing document was

 served this day on all counsel of record identified on the following Service List by electronic

 mail.


                                                         s/ Robin Taylor Symons
                                                        Robin Taylor Symons, Esq.




 Service List
 Bayardo E. Aleman, Esq.
 Florida Bar No. 28791
 bayardo@pba-law.com
 J. Freddy Perera, Esq.
 Florida Bar No. 93625
 freddy@pba-law.com
 Stepanka Hofmanova, Esq.
 Florida Bar No. 1018839
 stepanka@pba-law.com
 PERERA BARNHART ALEMAN
 12401 Orange Drive, Ste 123
 Davie, Florida 33330
 Telephone: 786-485-5232
 Counsel for Plaintiff




                                                 -5-
                            GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
